Case 3:16-cv-08483-PGS-TJB Document 87 Filed 10/24/18 Page 1 of 2 PageID: 2183



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

HERITAGE PHARMACEUTICALS INC.,

              Plaintiff,

       v.                                         Case No. 3:16-cv-08483-PGS-TJB

JEFFREY A. GLAZER and
JASON T. MALEK,

              Defendants.

                             WITHDRAWAL OF APPEARNCE

TO THE CLERK OF THE COURT:

       Kindly withdraw my appearance as counsel of record for Intervenor United States of

America in the above-captioned matter.



Dated: October 24, 2018                    Respectfully submitted,
       Washington, DC

                                             /s/ Andrew J. Ewalt
                                           Andrew J. Ewalt
                                           U.S. Department of Justice, Antitrust Division
                                           450 Fifth St NW, Room 4120
                                           Washington, DC 20530
                                           Tel: (202) 532-4181
                                           Fax: (202) 514-7308
                                           andrew.ewalt@usdoj.gov




                                              1
Case 3:16-cv-08483-PGS-TJB Document 87 Filed 10/24/18 Page 2 of 2 PageID: 2184




                                 CERTIFICATE OF SERVICE

       I, Andrew J. Ewalt, hereby certify that I caused a copy of the foregoing Withdrawal of

Appearance to be filed electronically via the Court’s electronic filing system. Those attorneys

who are registered with the Court’s electronic filing system may access that filing through the

Court’s system, and notice of that filing will be sent to those parties by operation of the Court’s

electronic filing system.



Dated: October 24, 2018                         /s/ Andrew J. Ewalt
                                              Andrew J. Ewalt

 
